Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2015

                                      No. 04-14-00785-CV

                                     Mary Ann CASTRO,
                                          Appellant

                                                v.

                                       Manuel CASTRO,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
       On May 8, 2015, appellee’s counsel, Joseph P. Appelt filed a “Notice of Motion for
Withdrawal of Counsel.” In the motion, counsel asked this court for permission to withdraw
from his appellate representation of appellee, Manuel G. Castro. We denied counsel’s motion
because it did not comply with Rule 6.5 of the Texas Rules of Appellate Procedure. Counsel has
now filed a second motion to withdraw and we find he has corrected the deficiencies noted in our
order denying his original motion.

         Accordingly, we GRANT Joseph P. Appelt’s motion to withdraw. In conjunction with
the motion to withdraw, counsel filed on behalf of appellee a response to this court’s Rule 38.8
letter, which inquired about the status of appellee’s brief. Counsel explained he was not hired to
represent appellee on appeal and asks that we grant appellee an extension of time to file his
brief. We therefore also GRANT counsel’s request on behalf of appellee for additional time to
file appellee’s brief. We ORDER appellee to file his brief in this court on or before June 19,
2015. Appellee’s brief was originally due April 29, 2015, and therefore this extension grants
appellee fifty-one days from the original due date to file his brief.

       We order the clerk of this court to send a copy of this order to appellant, appellee, and
attorney Joseph P. Appelt.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court